Denied and Opinion Filed March 3, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00096-CV

                        IN RE TRACY NIXON, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09145

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Nowell
      In his February 9, 2021 petition for writ of mandamus, relator challenges the

trial court’s partial summary judgment order dismissing claims against the insurance

company. Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition and record, we conclude that the petition is

deficient, see TEX. R. APP. P. 52.3 and 52.7, and that, in any event, relator has an

adequate appellate remedy, see In re Brown, No. 05-19-00877-CV, 2019 WL
3334622, *1 (Tex. App.—Dallas July 25, 2019) (mem. op.) (establishing that

adequate appellate remedy exists for challenge to grant of partial summary

judgment). Accordingly, we deny the petition for writ of mandamus.



                                        /Erin A. Nowell/
                                        ERIN A. NOWELL
                                        JUSTICE

210096F.P05




                                      –2–